Citation Nr: 1622838	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cervical spine disorder, diagnosed as status post anterior cervical discectomy and fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1994 to November 1994 and from December 1994 to October 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  

The case was remanded for further development of the evidence in March 2015.  It has been returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the case was previously remanded for development in March 2015.  At that time, the Board ordered that a VA examination be performed to ascertain whether the Veteran's cervical disk disease had its onset during service.  Of particular note were statements in the record from fellow servicemen who related that they remember that the Veteran had complaints of arm and elbow pain while he was on active duty.  It is noted that the Veteran first sought treatment for cervical disk disease as a result of arm pain and weakness.  The VA examiner was requested to take these complaints into account in rendering the opinion.  Essentially, the question posed was whether the complaints of arm pain in service represented the initial manifestations of cervical disk disease.  When the Veteran was examined in July 2015, the rationale for the negative nexus opinion was that there were no complaints of cervical or back pain during service.  The examiner never commented on whether the arm and elbow complaints that the Veteran had during service could represent the initial manifestations of cervical disk disease.  As such, the examination is inadequate for rating purposes and a supplemental opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran's claims folder to be returned to the examiner who conducted the July 2015 examination for a supplemental opinion regarding etiology of his cervical spine disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any cervical spine disorder is of service onset or otherwise related to service.  The examiner must specifically comment on the post service complaints of right arm and elbow pain noted by the Veteran while he was on active duty and state whether these complaints are at least as likely as not early manifestations of the cervical spine disorder.  Lay statements must be considered and discussed.  If the examiner who conducted the July 2015 examination is not available, the matter should be addressed by another VA examiner who should conduct a supplemental examination if it is deemed necessary.  The claims folder should be made available for review.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

